DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2017/0005077 A1; hereinafter Kim) in view of Choi et al. (U.S. Publication No. 2018/0046221 A1; hereinafter Choi)
	With respect to claim 1, Kim discloses a stretchable display device comprising: a lower flexible substrate [44]; a plurality of rigid substrates [32] disposed on the lower flexible substrate and spaced apart from each other; a plurality of pixels [24] defined on the plurality of rigid substrates; a plurality of connecting lines [50] electrically connecting a plurality of pads [56’] disposed on adjacent rigid substrates of the plurality of rigid 
	Kim fails to disclose a transistor disposed on the plurality of rigid substrates	In the same field of endeavor, Choi teaches a transistor [TFT] disposed on the plurality of rigid substrates (See Figure 4 and 11).	The implementation of a transistor within the stretchable display device of Kim as taught by Choi allows for driving of the pixel (See ¶[0040]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Kim and Choi discloses wherein the plurality of conductive reinforcing members includes a base polymer and conductive particles distributed in the base polymer (See Kim Figures 6-7 and 9)
	With respect to claim 4, the combination of Kim and Choi discloses wherein the plurality of conductive reinforcing members is disposed on the plurality of connecting lines (See Kim Figure 9).
	With respect to claim 5, the combination of Kim and Choi discloses wherein the plurality of conductive reinforcing members is disposed on the plurality of connecting lines (see Kim Figure 9)
	With respect to claim 6, the combination of Kim and Choi discloses wherein the plurality of connecting lines comprises a first connecting line extending in a first direction and a second connecting line extending in a second direction (See Kim Figure 8), the first connecting line includes a first sub-connecting line and a second sub-connecting line disposed on the first sub-connecting line, and a top surface of the first sub-
	With respect to claim 7, the combination of Kim and Choi discloses wherein the plurality of connecting lines is made of the same material as one of a gate electrode, a source electrode and a drain electrode of the transistor (See Kim ¶[0030], ¶[0045] and ¶[0048])
	With respect to claim 8, the combination of Kim and Choi discloses wherein the plurality of connecting lines extends in a curved shape (See Kim Figures 24-26)
	With respect to claim 9, the combination of Kim and Choi discloses wherein the plurality of conductive reinforcing members is in contact with a side surface of the plurality of rigid substrates (See Kim Figure 27)
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2017/0005077 A1; hereinafter Kim) in view of Choi et al. (U.S. Publication No. 2018/0046221 A1; hereinafter Choi) as applied to claim 1 above, and further in view of (U.S. Publication No. 2017/0086291 A1; hereinafter Cotton)
	With respect to claim 3, the combination of Kim and Choi fails to explicitly disclose wherein the plurality of conductive reinforcing members includes liquid metal.
	In the same field of endeavor, Cotton teaches wherein the plurality of conductive reinforcing members includes liquid metal (see ¶[0117]). 	The implementation of liquid metal within the conductive reinforcing members of the combination of Kim and Choi, as taught by Cotton, allow for increased flexibility and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Yoon et al (U.S. Patent No. 9,536,860 B2) discloses a flexible display
	- Vanfleteren et al. (U.S. Publication No. 2012/0051005 A1) discloses a flexible display
	- Park et al. (U.S. Patent No. 9,040,337 B2) discloses a flexible display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN HAN/Primary Examiner, Art Unit 2818